     Form B 250B (lm9)


                                           CERTIFICATE OF SERVICE

     I, Justin T. Campbell                              certify that service of this summons and a copy of
     the complaint was made 8/30/2021                by:                                         Darryl Harvey - Trustee for
     o Mail     · Regul firs 1         .            .            full        "d, A..1..1~ ed to 15th Avenue Harvey    Trust
     li"t   semce:       ar, t c ass Umted States mail, postage y pro-pat 11uuu,11s            : c/o Paul Krog_ Bulso PLC
                                                                                                  155 Franklin Rd., Ste 400
                                                                                                 Brentwood, 1N 37027
      D Personal Service: By leaving the process with the defendant or with an officer or agent of defendant at




      □ Residence Service: By leaving the process with the following adult at:




      D Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
        addressed to the following officer of the defendant at:




      □ Publication: The defendant was served as follows:   [Descnbe briefly]



      □ State Law:   The defendant was served pursuant to the laws of the State o f _ , as follows: [Descnl>e
        briefly]



      □ If service was made by personal service, by residence service,   or pursuant to state law, I further certify
        that I am. and at all times during the service ofprocess was, not less than 18 years of age and not a party
        to the matter concerning which service ofprocess was made.

              Under penalty of perjury, I declare that the foregoing is true and correct.


          8/31/2021                                     s~... ~ ~ - - -
       te -
      Da    ------
                                                              /
                                                         Justin T. Campbell
              Print Name:
                                                         1801 West End Avenue, Suite 1550
              Business Address:
                                                         Nashville, 1N 37203




      Case 3:21-ap-90120          Doc 2      Filed 08/27/21 Entered 08/27/2108:42:20                  Desc Main
                                             Document Page 3 of 5
Case 3:21-ap-90120           Doc 6       Filed 08/31/21 Entered 08/31/21 13:23:42                             Desc Main
                                         Document      Page 1 of 1
